Citation Nr: 1036145	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 2001 
and from December 2003 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for bilateral hearing loss 
and assigned a 0 percent evaluation, effective January 24, 2008.  
The Veteran has expressed disagreement with the disability 
evaluation assigned.  

The Board notes that in the Veteran's VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in October 2008, the Veteran 
indicated that he wanted to have a hearing at the RO.  The RO 
scheduled a hearing for July 19, 2010; however, the Veteran 
subsequently cancelled his hearing request as reflected in a July 
2010 letter, and he has since not asked for a new hearing.  Thus, 
the Board finds that his hearing request has been withdrawn.  See 
38 C.F.R. § 20.702(d) (2009).  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.  

2.  On July 19, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran indicated that he wished to withdraw from 
appellate status the issue of entitlement to an initial 
compensable rating for his service-connected bilateral hearing 
loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of entitlement to an initial 
compensable rating for his service-connected bilateral hearing 
loss have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

On July 19, 2010, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
indicating that he would like to withdraw his appeal regarding 
entitlement to an initial compensable rating for his service-
connected bilateral hearing loss.  As the Veteran has withdrawn 
his appeal as to the stated issue, there remains no allegation of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal on the 
issue, and it is dismissed without prejudice.  


ORDER

The appeal as to entitlement to an initial compensable rating for 
bilateral hearing loss is dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


